DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 15, 2022.  Claims 5 and 8 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 5 and 6 under 35 U.S.C. 102a1 as being anticipated by Fernandez-Prieto et al, US 2017/0191003 is withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al, US 2017/0191003 alone or in view of Krall, US 5,261,567.
Fernandez-Prieto et al teach a structured, low-water detergent comprising 0.15% microfibrillated cellulose, surfactants, and the balance water (¶116, example E).  These compositions may be in gel form that hold their shape (¶35), may be used as toilet bowl cleaners (¶34), and the microfibrillated cellulose may have a lateral dimension between 1 and 100nm (¶21).  It would have been obvious for one of ordinary skill in the art to use a microfibrillated cellulose with a dimension within the range claimed as fibers within the claimed size range are taught by the reference.
As toilet bowl cleaners are contemplated by the reference, this immediately calls to mind to persons of skill in the art and consumers alike, thickened liquids that cling to the sides of a toilet bowl, and delivered in standard squeezable bottles well-known for this purpose.  It would have been obvious for one of ordinary skill in the art to formulate a composition according to example E above in highly thickened form for use in toilet bowls, and to dispense this product in standard squeeze bottles well-known in the art.
In the alternative, Krall teaches squeeze bottles for use with toilet bowl cleaners (see abstract).  If somehow someone didn’t know that toilet bowl cleaners are packaged in squeeze bottles, they would be informed by the teachings of Krall, and find it obvious to package toilet bowl cleaners in squeeze bottles as taught by Krall.
Applicants have traversed this rejection on the grounds that the reference does not teach a viscosity sufficient such that the composition is fixed to a surface and dissolved gradually by flowing water over time.  First, present claim 5 uses none of this language, so the point of applicants is unclear, but that aside, as the reference contemplates gels for toilet bowls, this immediately calls to mind a highly thickened gel to persons of skill in the art and consumers alike.
Applicants further traverse on the grounds the reference teaches microcellulose dimensions of 1 to 100 nm, not 30 to 50 nm as claimed.  This is true, however persons of skill in the art understand that cellulose nanofibrils (known by several names including microfibrils) have dimensions on the order of nanometers and so dimensions in the claimed range are nothing new over the existing prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761